 In the Matter of THE WADSWORTH WATCH CASE COMPANYandINTERNATIONAL ASSN. OF MACHINISTS, DISTRICT #34Case No. R-1695.-DecidedMarch 11, 1940Watch Case Industry-Investigation of Representatives:controversy concern-ing representation of employees: rival organizations:company refused to grantrecognition to petitioning union on ground of existing contract with rival union ;contract,shortly to expire, and certification,over 2 years previously, no barto determination of representatives-UnitAppropi late for Collective Bargaining:determined in previous proceeding;no controversy as to ; all employees,exclu-sive of officers of the company,persons having the right to employ or dischargeemployees,those having purely supervisory positions, those engaged in the TimeStudy Department,those engaged in the Cost Department,those engaged in thegeneral offices of the Company(except those engaged in clerical work in pro-duction departments of the Company)and all employees engaged in metalpolishing,buffing, plating,and the processes related thereto,constitute-Rep?c-sentatives:eligibility to participate in choice:employees laid off during slackperiodwho obtained employment elsewhere and refused company'soffer ofreemployment held ineligible-ElectionOrderedMr. Oscar Grossman,for the Board.Peck, Shaffer,Williams, and Gorman,byMr. AndrewJ.Conroy,Jr.,of Cincinnati,Ohio, for the Company.Thorndyke and Becker,byMr. Ralph Becker,of Cincinnati, Ohio,for the I. A. M.Barbour and Bassman,byMr. Fred B. Bassman,of Newport, Ky.,for the Alliance.Mr. John Green,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 24, 1939, International Association of Machinists;District#34, herein called the I. A. M., filed with the RegionalDirector for the Ninth Region (Cincinnati, Ohio) a petition allegingthat a question affecting commerce had arisen concerning representa-tion of employees of The Wadsworth Watch Case Company, Dayton,Kentucky, herein called the Company, and requesting an investigationand certification of representatives, pursuant to Section 9 (c) of the21 N. L. R. B., No. 43.476 THE WADSWORTHWATCH CASECOMPANY477National Labor Relations Act, 49 Stat. 449, herein called the Act.OnJanuary 19, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On January 22, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the I. A. M.,and The Wadsworth Watch Case Company Workers Alliance, hereincalled the Alliance, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to notice, a hearing was held on January 29, 1940, atCincinnati. Ohio, before John T. Lindsay, the Trial Examiner dulydesignated by the Board.The Board, the Company, the I. A. M.,and the Alliance were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses. and to introduce evidence bearing on the issues was af-forded all parties.At the beginning of the hearing, the Alliancewas permitted to file a document styled an answer,' praying thatthe petition be dismissed.The Trial Examiner made no ruling withrespect to the prayer.For the reasons stated below, it is denied.During the course of the hearing, the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby af-firmed.Thereafter all of the parties stipulated to certain correctionsin the transcript of the hearing, and on February 26, 1940, the Boardordered that said stipulation be made a part of the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe WadsworthWatch Case Company, a Kentucky corporation,has its office and principal place of business in Dayton,Kentucky,where it is engaged in the manufacture and sale of watch cases, beltbuckles,tie clasps,compacts,and cigarette cases.The Companypurchases all of its raw materials,including gold,silver, brass,and nickel,outside the State of Kentucky;and during1Therein the Alliance denied the allegations of the petition concerning the alleged desig-nation of the I. A M.as representative for the purposes of collective bargaining, andaffirmatively averred its own certification by the Board on December 10, 1937, its con-tinuance thereafter as bargaining agent of employees.the execution of a contract with theCompany following said certification,and the renewal until April 1, 1940, of said contract. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD1939 sold and transported approximately 95 per cent of its totalproduction, the value of which was in excess of $500,000, to cus-tomers located outside the State of Kentucky.The Company main-tains a staff of six commission salesmen, who work out of the Daytonoffice and operate throughout the entire United States. In addition,the Company has sales offices in New York City, Chicago, Illinois,and San Francisco, California, and maintains a selling company;known as Henriett, Inc., organized under the laws of Kentucky andoperating throughout the entire United States.The Company employs approximately 414 production employeesand 43 clerical and supervisory employees.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation ofMachinists,District#34, is alabor organization affiliated with the American Federation of Laborand admits to membership employees of the Company, except thosepersons holding purely supervisory positions.The Wadsworth Watch Case Company Workers Alliance is anunaffiliated labor organization. Its membership is composed )exclu-sively of Company employees and it admits to membership all em-ployees of the Company except: "(1) an officer of the Company;(2) any person having the right to employ or discharge employees;(3) those holding purely supervisory positions; (4) those engagedin the Time Study Department; (5) those engaged in the Cost De-partment; (6) those engaged in the clerical work in the generalofficesof the Company. This does not exclude those engaged inclerical work in production departments of the Company." 2III.THE QUESTION CONCERNING REPRESENTATIONOn December 10, 1937, after a hearing, the Board certified theAlliance as representative of the employees in the unit which theparties in the instant case agree is the appropriate unit for the pur-poses of collective bargaining.3Thereafter, the Alliance and theCompany entered into a collective agreement, which, without furtherproof of majority, was renewed on May 22, 1939, to expire April 1,1940.About May 10, 1939, the I. A. M. commenced organizationalactivities and, prior to the filing of the petition herein on November24, 1939, requested the Company to negotiate with it.The Companyrefused because of its existing contract with the Alliance but addedthat it would negotiate with whomever the Board determined to bethe representative of the employees.2 Quoted from the Articles of the Alliance.3Matter of Wadsworth WatchCaseCompanyandMetal Polishers,Buffers, Platers andHelpers International Union,4 N.L.R. B. 487. THE WADSWORTH WATCH CASE COMPANY479The Company's pay-roll list, as of January 26, 1940, showed thatthere were approximately 363 employees in the unit the parties agreeis appropriate.4At the hearing, the I. A. M. claimed to have beendesignated by a majority of the employees in such unit.The businessrepresentative of the I^ A. M. testified that he had in his possession177 signed authorization cards 5 of employees in the unit; that thefirst card had been signed on-May 10, 1939; that none of these em-ployees had notified the I. A. M. of an intention to withdraw suchauthorization; and that other employees had orally expressed theirdesire to have the I. A. M. represent them.The secretary-treasurerof the Alliance testified that it had 302 signed membership cards ofemployees in the appropriate unit; that these cards had been signedover a period of two years ; that some of the cards had been signedas long ago as July 29, 1937, and that some had been signed recently; eand that it had 78 paid-up members.7Neither the I. A. M. nor theAlliance offered any documentary proof of designation.The existing contract between the Company and the Alliance andthe previous certification of the latter do not constitute a bar tothese proceedings as the contract is shortly to expire on April 1, 1940,8and more than 2 years have elapsed since the certification..9We find that a question has arisen concerning the representationof employees of the Company.4 The pay roll lists 11 employees (8 factory time clerks and 3 clerks)whose duties donot sufficiently appear to permit determination as to their inclusion in the agreed unit.By the terms of the card,the undersigned stated :"I . . . hereby authorize the International Association of Machinists,affiliated with theAmerican Federation of Labor, to represent me and, in my behalf, to negotiate and con-clude all agreements as to hours of labor, wages and other employment conditions Inaccordance with the provisions of the National Labor Relations Act of July 5, 1935."The full power and authority to act for the undersigned as described herein super-sedes any power or authority heretofore given to any person or organization to representme, and shall remain in full force and effect for one year from date and thereafter, sub-ject to thirty(30) days written notice of my desire to withdraw such power and authorityto act for me in the matters referred to herein."6In the previous representation proceeding, the Board found that the Alliance then hadsigned cards of 306 members,and 7 applicants for membership,in the appropriateunit7The Articles of the Alliance provide for automatic suspension of members two monthsin arrears in payment of dues, and for automatic expulsion when in arrears for fourmonths.At the hearing,several employees testified that they were familiar with theabove rule and that their dues were more than two months in arrearsOne employeetestified that the Alliance representative for his department had resigned and had notbeen replaced,with the result that all the employees in the department went directly tothe foreman whenever they had grievances.8 CfMatter of Interstate Broadcasting Company, Inc ,andLocalNo913,Radio Broad-cast Technicians&Engineers Union,International Brotherhood of ElectricalWorkers,A F L,18 N.L. R. B 235;Matter ofGrossGalesburg Co.andAmalgamated ClothingWorkers of America,15 N L R B 716;Matter of Shipotoners'Association of the Pa-cific Coast,et al.,andInternational Longshoremen's and Warehousemen'sUnion, District#1, 7 N. L. It. B. 1002'Cf.Matter of R. C.A.Manufacturing Company,Inc.,andInternational Brotherhoodof ElectricalWorkers B-957,16 N L R.B. 883;Matter of Bendix Products CorporationandBendix Industrial Police Association,15 N L. R B 965;Matter of Todd JohnsonDry Docks,Inc,andIndustrial Union of Marine and Shipbuilding Workers of Amer, LocalNo. 59, 10 N. L.R B. 629 480DECISIONSOF NATIONAL,LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question which has arisen, occuring in connectionwith the operations of the Company set forth in Section I above,has a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tends to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V. THE APPROPRIATE UNITIn the previous representation proceeding 10 the Board found thatall employees of the Company, exclusive of officers of the Company,persons having the right to employ or discharge employees, thoseholding purely supervisory positions, those engaged in the TimeStudy Department, those engaged in the Cost Department, those en-gaged in clerical work in the general offices of the Company (exceptthose engaged in clerical work in production departments of theCompany), and all employees engaged in metal polishing, buffing,plating, and the processes related thereto, constituted a unit appropri-ate for the purposes of collective bargaining.At the hearing in theinstant case the parties stipulated that such employees presentlyconstitute an appropriate unit.We find that all the employees of the Company, exclusive of officersof the Company, persons having the right to employ or dischargeemployees, those holding purely supervisory positions, those engagedin the Time Study Department, those engaged in the Cost Depart-ment, those engaged in clerical work in the general offices of theCompany (except those engaged in clerical work in production de-partments of the Company), and all employees engaged in metalpolishing, buffing, plating, and the processes related thereto, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.VI. THE DETERMINATION OF REPRESENTATIVESUnder the circumstances set forth in Section III above, we findthat the question concerning representation can be best resolved bythe holding of an election by secret ballot.The I. A. M. contended at the hearing that nine diemakers whosenames were not listed on the Company's pay-roll list, as of January26, 1940, should be eligible to vote.We find the contention to bewithout merit.The nine diemakers had been laid off by the Companyduring the slack season in the spring of 1939 and, upon resumption20 Seefootnote3, supra. THE WADSWORTH WATCH CASE COMPANY `481of seasonal activity in the fall of 1939, were offered reemployment.Because they were then working elsewhere and were unable to obtaina guarantee of steady employment by the Company, all of themrefused the Company's offer of reemployment.Although the pay-roll list of January 26, 1940, was introduced inevidence, neither the I. A. M. nor the Alliance requested its use asthe basis for determining eligibility to vote in an election.Accord-ingly, we find no reason to depart from our usual practice of usingthe pay roll immediately preceding the date of the Direction ofElection herein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Wadsworth Watch Case Company,Dayton, Kentucky, within the meaning of Section 9 (c) and Section2 (6) and (7) of National Labor Relations Act.2.All of the employees of The Wadsworth Watch Case Company,exclusive of officers of the Company, persons having the right toemploy or discharge employees, those holding purely supervisorypositions, those engaged in the Time Study Department, those en-gaged in the Cost Department, those engaged in clerical work in thegeneral offices of the Company (except those engaged in clericalwork in production departments of the Company), and all employeesengaged in metal polishing, buffing, plating, and the processes relatedthereto, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy v-irtne of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwith The Wadsworth Watch Case Company, an election shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matter 482DECISIONSOF NATIONALLABOR RELATIONS BOARDas agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all em-ployees of the Company whose names appear upon the pay roll ofthe Company as of the period next preceding the date of this Direc-tion of Election, including employees whose names do not appear onsaid pay roll because they were ill or on vacation, or who have sincebeen temporarily laid off, but excluding officers of the Company, anyperson having the right to employ or discharge employees, thoseholding purely supervisory positions, those engaged in the TimeStudy Department, those engaged in the Cost Department, those en-gaged in clerical work in the general offices of the Company (exceptthose engaged in clerical work in production departments of theCompany), all employees engaged in metal polishing, buffing, plating,and the processes related thereto, and those employees who have sincequit or have been discharged for cause, to determine whether theydesire to be represented by International Association of Machinists,District#34, affiliated with the American Federation of Labor, orby The Wadsworth Watch Case Company Workers Alliance, or byneither, for the purposes of collective bargaining.